IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Robert Dietz (deceased)                    :
by Judith Dietz,                           :
                          Petitioner       :
                                           :
             v.                            :
                                           :
Workers' Compensation Appeal               :
Board (Lower Bucks County Joint            :
Municipal Authority),                      :
                      Respondent           :        No. 2051 C.D. 2014


                                       ORDER


             NOW, September 29, 2015, upon consideration of “appellant’s

application for re argument”, the application is denied.



                                               _____________________________
                                               DAN PELLEGRINI,
                                               President Judge